Citation Nr: 9900982	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of coronary artery disease, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased evaluation for vascular 
insufficiency of the lower extremities, secondary to coronary 
artery disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from August 1942 
to November 1945.  He served during World War II and his 
decorations include the Combat Infantryman Badge.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an October 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for a service-connected heart 
condition (coronary artery disease).  By that same rating 
action, service connection was granted for vascular 
insufficiency of the lower extremities as secondary to 
service-connected coronary artery disease, and an evaluation 
of 20 percent disabling was assigned.  

The Board notes that in his VA Form 9, which was received in 
March 1997, the veteran indicated that at the time of his 
triple bypass surgery in 1995, something was done to his 
throat, as this area is irritated and he stays hoarse and has 
to cough a lot.  The Board has construed this statement as an 
informal claim for service connection for a throat disorder, 
as secondary to the veterans service-connected heart 
disability, and it is referred to the RO for appropriate 
adjudicatory action.  


REMAND

The veteran contends that higher evaluations are warranted 
for the post-operative residuals of coronary bypass surgery 
and for vascular insufficiency of the lower extremities.  He 
has claimed that his hands are numb most of the time, and he 
cant use them like he did before.  He has also indicated 
that he has a hard time getting dressed in the mornings, and 
his legs dont work good.  For these reasons, it is his 
belief that his disability ratings should be much higher.  

Upon review of the record, the Board is of the opinion that 
this claim must be Remanded to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the regulations pertaining to evaluation of disabilities of 
the cardiovascular system, as found in 38 C.F.R. § 4.104, 
have been recently revised, effective January 12, 1998.  The 
veterans disability was last evaluated by the RO in February 
1997, or prior to the effective date of the revised 
regulations.  Thus, the claims for increased evaluations must 
be returned to the RO for evaluation under the appropriate 
criteria in the first instance.   

On remand, the veteran will be afforded a new cardiovascular 
examination, so that his cardiovascular disabilities can be 
evaluated in light of the new criteria and the symptomatology 
discussed therein.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be notified that 
he is being afforded an additional 
opportunity to submit recent medical 
records or other documentation in support 
of his claims for increased evaluations, 
apart from or in addition to those 
records which have already been 
associated with the claims folder.  In 
particular, the veteran should be asked 
to identify the dates and location of any 
records of treatment for his 
cardiovascular disabilities in the period 
since January 1997, the date of the most 
recent records which are currently 
associated with the claims folder.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers in order to request copies of 
the veterans treatment records.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a 
complete cardiovascular examination by a 
VA physician, in order to determine the 
nature and severity of the post-operative 
residuals of coronary artery disease and 
the vascular insufficiency in his lower 
extremities, in light of the revised 
rating criteria pertaining to 
cardiovascular disorders.  The 
examination should include all special 
tests and studies as indicated, to 
include an electrocardiogram, 
echocardiogram, x-rays, and ventricular 
function studies with findings expressed 
in ejection fractions.  All objective 
findings should be noted in detail, and 
in particular, the examiner should note 
whether there is any evidence of cardiac 
hypertrophy, dilatation, or left 
ventricular dysfunction.   

In addition, with regard to evaluation of 
the residuals of coronary artery bypass, 
the examination should include exercise 
testing to determine the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  (See 38 C.F.R. 
§ 4.104, Note (2)).  

With regard to evaluation of the vascular 
insufficiency in each of the veterans 
lower extremities, the examiner should 
provide the distance walked prior to the 
onset of claudication and any other 
pertinent objective findings.  It should 
be noted whether there are findings such 
as ischemic limb pain at rest, deep 
ischemic ulcers, persistent coldness of 
the extremity, or trophic changes (thin 
skin, absence of hair, dystrophic nails).  
In addition, the ankle/brachial index 
ratio should be identified for each lower 
extremity.  

Prior to the examination, the examiner 
should be provided with a copy of the 
appropriate rating criteria (as revised), 
this Remand, and the claims folder, so 
that the veterans medical history may be 
thoroughly reviewed.  

The examination report should include 
copies of reports for all special tests, 
along with integration of the findings of 
those reports with the findings at the 
time of the physical examination, and in 
addition, the examiner should provide 
comments, impressions, and diagnoses as 
appropriate.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the veterans claims 
for increased evaluations in light of the 
all the evidence which is now of record 
as well as the recently revised rating 
criteria found in 38 C.F.R. § 4.104 
(1998), which pertain to disabilities of 
the cardiovascular system.  If the 
decisions remain adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case which provides the 
pertinent laws and regulations, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
